Citation Nr: 0630138	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased, initial rating for service-
connected, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for skin condition of the feet and 
assigned a 10 percent rating.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  


FINDINGS OF FACT

The veteran's skin condition of the feet is characterized by 
itching and is not characterized by more than slight 
exfoliation of the feet, a nonexposed surface, and requires 
no more than topical therapy for treatment, with an affected 
body surface area of less than 1 percent.  The clinical 
evidence does not reveal any crusting, exudation, extensive 
lesions, disfigurement, ulceration, or systemic/nervous 
manifestations.  


CONCLUSION OF LAW

The criteria for an increased, initial rating for skin 
condition of the feet are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.31, 
4.118, Diagnostic Codes 7806, 7813 (in effect prior to and as 
of August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under VCAA standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In this case, in August 2001 and February 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided a medical examination.  The record 
has been developed to the extent possible.

The 5th element of the Dingess/Hartman holding was not 
addressed in the notice letter.  The veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating, but 
he was not provided with notice of the type of evidence 
necessary to establish the effective date for the increased 
rating.  In light of this decision which denies an increased 
rating; despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

II.  Increased Rating Claim

The veteran is in receipt of service connection for a skin 
condition of the feet, rated 10 percent disabling from June 
11, 2001, the date he applied for the benefit.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a 0-percent (i.e., noncompensable) 
evaluation, one will be assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his service-connected 
disability, the Board must consider his possible entitlement 
to "staged" ratings to compensate her for times since filing 
his claim when this disability may have been more severe than 
at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.  Thus, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

The veteran contends that he is entitled to an increased 
rating for his service-connected condition of the feet, as 
the symptoms and manifestations of the disability from which 
he suffers have increased in severity.  Specifically, the 
veteran notes that he must use topical medications to control 
his itching and blisters or the condition will worsen and 
cause scarring.  The veteran's statements regarding the 
severity of his service-connected disabilities are deemed 
competent with regard to the description of symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence in conjunction with the appropriate rating criteria.

On examination in June 2003, the veteran complained of 
itching and scaling of the feet.  He stated that he applied 
topical medicine for the condition.  There were no systemic 
symptoms, scarring, or disfigurement.  Small erosions and 
small vesicles were noted on the left lateral feet.  Scaly 
skin was noted on both soles.  The diagnoses were dyshidrotic 
eczema and tinea pedis.  

A VA progress note dated in 2002 reported well healed scar 
left lower lid of the feet with erythema and small nodule 
vesicles of the left foot.  A VA progress note dated in 2003 
found a scale on the right lateral foot, and scale vesicles 
on the left lateral foot.  Color photographs of the veteran's 
feet are of record.  The veteran pointed out a small blister 
on each foot.   

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended effective August 30, 2002.  
When VA adopted the revised skin-rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provided a zero percent rating for 
symptoms of slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  Higher 
ratings under Code 7806 required findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement (30 
percent); or, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
especially repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2002).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 10 percent rating is warranted for dermatitis or eczema 
that is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2006).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule.)

Under both the old or new rating criteria, a number of skin 
disorders, such as dyshidrotic eczema and tinea pedis, may be 
rated by comparison to, and utilizing the criteria for, scars 
and eczema.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2002 
and 2006).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a 10 percent 
rating under both the old or revised rating criteria of 
Diagnostic Code 7806.  Competent medical evidence of record, 
including a VA skin examination report, shows that the 
veteran current has scaling and itching with an affected body 
surface area of less than one percent.  In addition, the 
examiner noted that the veteran currently treats his skin 
disabilities topical medication.  A higher evaluation for the 
veteran's service-connected skin condition  is not warranted, 
as the evidence does not show that the veteran suffers from 
constant exudation, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations that involves an exposed or extensive, 
or an area that covers at least 20 to 40 percent of his body 
or exposed areas affected, or that requires intermittent 
systemic therapy.

Under both the prior and revised rating criteria, Diagnostic 
Code 7805 is rated based on the limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7805 (August 30, 2002).  
Other scars may be evaluated based on limitation of function 
of the part involved.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (prior to August 30, 2002).  There is no evidence that 
the veteran's skin condition causes any limitation of 
function.   

As for other pertinent diagnostic codes for skin 
disabilities, under both the old and new diagnostic criteria 
for scars which are superficial and poorly nourished with 
repeated ulcerations, or painful, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804, the highest rating is 10 
percent.  Therefore, an increased rating is not possible 
under these Diagnostic Codes.  

The Board notes the veteran's contention that his foot 
condition could very well increase in severity in the future.  
The Board cannot base the current evaluation on speculation 
regarding the future level of disability as VA compensation 
benefits are paid based upon average impairment in earning 
capacity.  See 38 C.F.R. § 4.1.  The veteran's earning 
capacity now is not affected by additional foot disability 
that may develop in the future.  The veteran is always free 
to reopen his claim in the future if there is a change in his 
service-connected disability as contemplated by 38 C.F.R. 
§ 4.1.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).

The Board has considered whether a staged rating is 
appropriate under Fenderson.  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the increased rating claims, the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Thus, 
the appeal is denied.


ORDER

Entitlement to an increased initial, rating for skin 
condition of the feet is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


